368 P.2d 667 (1962)
Howard ALLEN, Petitioner,
v.
Robert R. RAINES, Warden Oklahoma State Penitentiary, Respondent.
No. A-13124.
Court of Criminal Appeals of Oklahoma.
January 24, 1962.
Howard Allen, pro se.
Mac Q. Williamson, Atty. Gen., Lewis A. Wallace, Asst. Atty. Gen., for respondent.
*668 BUSSEY, Judge.
This is an application for writ of habeas corpus brought by Howard Allen, an inmate of the State Penitentiary at McAlester, Oklahoma, to secure his release.
The petitioner urges several assignments of error which we deem unnecessary to recite since the matters raised herein are almost identical with the issues raised by the petitioner in a previous application for a writ of habeas corpus; this court, speaking through the person of the Honorable John A. Brett, ruled adversely to the contentions of the petitioner in the case of Allen v. Raines, Okl.Cr., 360 P.2d 949.
This court has repeatedly held that:
"Where the Court of Criminal Appeals has denied application for writ of habeas corpus, it will not ordinarily entertain subsequent application for such writ on the same grounds and facts, or any other grounds or facts existing when the first application was made." See Application of Jack C. Russell, for Writ of Habeas Corpus, Okl.Cr., 363 P.2d 299.
For the reason above set forth the writ is denied.
NIX, P.J., and BRETT, J., concur.